Citation Nr: 0938812	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
March 2008 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed headaches are related to 
military service.


CONCLUSION OF LAW

Migraine headaches were not incurred in, or aggravated by, 
active military service, nor may they be presumed to have 
been so incurred, to include as due to exposure to mustard 
gas and Lewisite.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in July 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in March 
2008, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's VA medical treatment records have been 
obtained.  The Veteran's service treatment records are 
unavailable and are presumed destroyed in a fire at the 
National Personnel Records Center.  The United States Court 
of Appeals for Veterans Claims has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the Veteran and has notified him of the records 
which are unavailable.

A VA examination was provided to the Veteran in connection 
with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, the Veteran's service treatment records are 
not available for review.

After separation from military service, in a January 2005 
statement, the Veteran's wife stated that she was engaged to 
the Veteran while he was in military service and had married 
the Veteran 2 months after his separation from military 
service.  She reported that the Veteran had bad headaches 
immediately after separation from military service, and that 
they had been present ever since.

In a February 2005 statement, a friend of the Veteran 
reported that he had known the Veteran for approximately 20 
years, and that the Veteran had complained of headaches 
repeatedly during that time.

In a September 2005 VA outpatient medical report, the Veteran 
reported that he had experienced migraine headaches since 
1956.  He reported that he experienced approximately 1 to 2 
headaches per month with associated photophobia and 
phonophobia, but without nausea or vomiting.  On physical, 
neurological, motor, and sensory examination, no 
abnormalities were noted.  The assessment was migraine 
headaches.

A July 2009 VA cranial nerves examination report stated that 
the Veteran's claims file had been reviewed, which included 
the lay statements as to when the veteran stated his 
headaches began and when they were observed by others.  The 
Veteran complained of migraine headaches which began during 
active military service in 1956.  He reported that the 
headaches began after exposure to various gases (including 
mustard, tear, and nerve gas) in a chamber as part of his 
training.  The Veteran reported that the headaches were 
presently occurring every other month, started at the based 
of the skull on the right side, and moved to the top of his 
head.  He reported that the headaches lasted approximately 3 
to 4 days per occurrence.  On cranial nerve examination, no 
abnormalities were noted.  After physical, motor, and sensory 
examination, the diagnosis was migraine headaches.  The 
examiner stated that the Veteran's headaches were "less 
likely as not related to his military service [and] IS LESS 
LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A 
RESULT OF service connected disability[.]"  The rational for 
the opinion was the "normal [cranial nerve] exam[ination].  
[I]f related to nerve gases the [headaches] would lik[el]y be 
more freq[uent] or constant.  [The Veteran] does have 
[temporomandibular joint disorder] which could be the cause 
of his [headaches]."

The medical evidence of record does not show that the 
Veteran's currently diagnosed headaches are related to 
military service.  While the Veteran has a current diagnosis 
of migraine headaches, there is no medical evidence of record 
that a headache disorder was diagnosed prior to September 
2005.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed migraine 
headaches to military service.  The only medical reports 
which comment on the etiology of the Veteran's headache 
disorder are the September 2005 VA outpatient medical report 
and the July 2009 VA cranial nerves examination report.  
While the September 2005 report included a note that the 
Veteran had experienced headaches since 1956, this statement 
is not competent etiological evidence, as it was based 
entirely on the Veteran's reported history and do not include 
any independent commentary from the medical examiner.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Such evidence 
cannot enjoy the presumption of truthfulness, because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  Medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In contrast, the 
July 2009 VA cranial nerves examination report gave a medical 
opinion, based on physical examination, that the Veteran's 
migraine headaches were not likely related to military 
service.

As noted above, in the July 2009 VA cranial nerves 
examination report the Veteran claimed that he was exposed to 
mustard, nerve, and tear gas during military service.  In 
cases where exposure to mustard gas and/or Lewisite has been 
alleged as the cause of a disability, the provisions of 38 
C.F.R. § 3.316 provide that exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition.  (1) 
Full- body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; or (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

In this case, not only are there no military records which 
corroborate the Veteran's claim of exposure to mustard, 
nerve, and tear gas, migraine headaches are not a disability 
that would warrant service connection on a presumptive basis.  
Accordingly, service connection for migraine headaches is not 
warranted on a presumptive basis based on exposure to mustard 
gas and/or Lewisite.

The statements of the Veteran, his spouse, and his friend 
alone are not sufficient to prove that his currently 
diagnosed migraine headaches are related to military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the Veteran, his 
spouse, and his friend are not competent to make a 
determination that his currently diagnosed migraine headaches 
are related to military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no competent medical 
evidence of record that relates the Veteran's currently 
diagnosed migraine headaches to military service.  As such, 
service connection for migraine headaches is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the Veteran's 
currently diagnosed migraine headaches to military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for migraine headaches is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


